Warner, J.
It appears from the record in this case, that an action of trover and conversion was pending in the Superior Court of Sumter county, for the tortious conversion of certain negro slaves in the year 1850, and that the plaintiff and defendant had fraudulently settled said suit with notice of the claim of the plaintiff’s attorney’s lien for his fees due in said case,, and on motion of defendant’s counsel, the Court dismissed said suit for want of jurisdiction under the provisions of the Constitution of 1868, against the objections of the plaintiff’s counsel. According to my individual views upon the question of jurisdiction in this case, I have no difficulty in maintaining it, for the reasons expressed in my dissenting opinions, in the cases of White vs. Hart and Davis, and Berry vs. the Montgomery and West Point Railroad, decided during the present term of the Court. This Court, however, eonaurs in this case in holding, that the counsel for the plaintiff had the right to prosecute the suit against the defendant to recover the amount due him for his fees; provided the plaintiff in *312his action is entitled upon the trial thereof, to recover any thing from the defendant, and that the Court below erred in dismissing the case. See Gray vs. Lawson, 36th Ga. R., 629. Let the judgment of the Court below reversed.